Citation Nr: 1621336	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  12-15 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to posttraumatic stress disorder (PTSD), for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Attorney Michael Reisman


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran had active service from January 1967 to January 1970, with service in Vietnam.  He died in March 2008.  The appellant is his surviving spouse.

Historically, an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, denied a rating in excess of 50 percent for PTSD for purposes of accrued benefits.  The appellant appealed to the Board of Veterans' Appeals (Board).  

In April 2015, the Board granted an increased 70 percent rating, but no higher, for PTSD for purposes of accrued benefits.  The Board also found that the issue of entitlement to a total disability rating based upon individual unemployability due to PTSD for purposes of accrued benefits had been raised by the record in July 2009, February 2010 and January 2011 statements.  Entitlement to TDIU for purposes of accrued benefits was to be considered as part of the determination of the appropriate disability rating for the service-connected PTSD rather than as a separate claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This issue was remanded by the Board for additional development.  The Board finds that there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system and Virtual VA.  Virtual VA contains additional VA treatment records and documents that are duplicative of what is in VBMS or that are irrelevant to the claim on appeal.



FINDING OF FACT

Resolving doubt in favor of the appellant, the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.


CONCLUSION OF LAW

The criteria for a total rating based on individual employability due to service-connected disability (TDIU) were met, for purposes of accrued benefits.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA applies in the instant case.  However, the Board's grant of a TDIU for the purposes of accrued benefits represents a complete grant of the benefit sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

A total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a). 

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Rating boards are to refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements.  38 C.F.R. § 4.16(b). 

A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  Total disability ratings will be assigned "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. § 3.340(a).  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.

In determining entitlement to a total disability rating based upon individual unemployability neither nonservice-connected disabilities nor advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.   

In determining whether a claimant is unable to secure or follow a substantially gainful occupation, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A TDIU analysis must take into account the individual veteran's education, training, and work history.  Friscia v. Brown, 7 Vet. App. 294, 295-97 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532, 534 (1994) (considering veteran's eighth-grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356, 357 (1991) (considering veteran's master's degree in education and his part-time work as a tutor).

Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is considered competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  The Board may discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  However, that is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.

In this case, the appellant and her attorney contend that that the Veteran was unable to be employed due to his service-connected PTSD.  See July 2009, February 2010, and January 2011statements.

The Veteran's service-connected PTSD was rated 70 percent disabling, effective June 18, 2007.  Therefore, the schedular requirements for TDIU have been met.  The question remaining is whether the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected PTSD.

The Veteran was afforded a VA PTSD examination in August 2007, which is the only relevant evidence within the appeal period, to assess the severity of any symptomatology which may have been present.  On examination, the Veteran complained of significant temper problems, flashbacks and intrusive thoughts.  He preferred to be by himself.  His wife stated that the Veteran had problems sleeping, wandered at night, and was quite anxious.  The examiner noted that although the Veteran was independent in all activities of daily living (including eating, dressing and toileting), he had difficulty paying bills by himself because it was too difficult for him to maintain concentration.  The Veteran reported that his wife had been taking care of his bills and household chores for the past four years.  He reported that he last worked on a steady job (hotel maintenance) in 1979.  He was fired because of tardiness and some interpersonal conflicts.  Currently, he worked odd jobs at his church for which he received a stipend of $100 per month.  The Veteran stated that it was hard for him to keep a job.  He reported living in Section 8 Housing and owed back rent.  He also stated that he drank approximately six beers per day.  He denied receiving any treatment recently.

On examination, no psychological tests were administered.  The examiner stated that the Veteran's nightly wandering:

underscores the severity of his psychopathology.  The veteran currently suffers from nightmares, flashbacks, hypervigilance, numbing and withdrawal.  He has been unable to maintain a consistent position of employment with structure since 1979 (according to his report) and he is able to support himself through his pension and his work for his church.  It is my impression the veteran's PTSD symptoms have had a severe impact on his psychosocial functioning as he has no relationship with any of his children, and he denies any significant relationships aside from that with his wife. . . . Those are my impressions that the veteran's psychiatric dysfunction has had a moderate to severe impact on his occupational functioning.  Again, the veteran has not maintained work on a consistent level with full benefits since 1979.  He is only a part-time employee of his community church.

The August 2007 VA examination report shows that PTSD significantly limited the Veteran's ability to function and work.  Additionally, the VA examination report shows that the Veteran was unable to complete household chores, relied on his wife to help him in this regard, and was unable to live independently. 

The Board notes that entitlement to TDIU does not require total occupational impairment but rather requires that the individual is unable to secure and follow a substantially gainful occupation.  The severity of the Veteran's service-connected PTSD (as described above) was such that he was unable to secure and follow a substantially gainful occupation; doing odd jobs for $100 per month does not meet the definition of substantially gainful.  Therefore, resolving all doubt in favor of the appellant, the remaining criterion for TDIU for accrued benefits purposes is met and the appeal must be granted.


ORDER

The claim for TDIU is granted, for purposes of accrued benefits, subject to law and regulations governing the effective date of an award of compensation.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


